Dear Mr. Ahr:
With reference to the state plan for persons with developmental disabilities, and amendments thereto, submitted under the provisions of the  Developmental Disabilities Program, as amended by P.L. 95-602, to the best of my knowledge and belief:
1. The Department of Mental Health has authority to administer or supervise the administration of all or portions of the state plan for which it is responsible.
2. Nothing in this state plan in inconsistent with state law.
Sincerely,
                                    JOHN ASHCROFT Attorney General